Citation Nr: 0027428	
Decision Date: 10/17/00    Archive Date: 10/26/00

DOCKET NO.  99-12 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
hearing loss in the right ear.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

The veteran served on active duty from September 1971 to 
September 1975.  

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1999 rating decision of the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA), that denied the veteran's claim for 
an increased (compensable) evaluation for his service-
connected right ear hearing loss disability.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  Service connection has not been established for left ear 
hearing loss, and the veteran is not totally deaf in his left 
ear.

3. The veteran currently has level I hearing impairment in 
the right ear as demonstrated by the March 1999 VA 
audiological examination. 


CONCLUSION OF LAW

The schedular criteria for a compensable disability 
evaluation for right ear hearing loss have not been met.  38 
U.S.C.A. §§ 1155, 5107, 5110(g) (West 1991); 38 C.F.R. 
§§ 4.1-4.14, 4.85-4.87, Diagnostic Code 6100 (1998); 38 
C.F.R. §§ 4.1-4.14, 4.85, Diagnostic Code 6100 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A person who submits a claim for benefits under a law 
administered by the VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  See 38 U.S.C.A. 
§ 5107(a) (West 1991).  The United States Court of Appeals 
for Veterans Claims (Court) has held that an allegation that 
a service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased rating.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claim for an 
increased (compensable) rating is "well-grounded" within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts that 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained, as reflected by the March 1999 VA examination 
described below.  The veteran declined the opportunity to 
have a hearing.  The Board does not know of any additional 
relevant evidence that is available.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate Diagnostic 
Codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  
Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (1999).

The assignment of disability ratings for hearing impairment 
are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  In this regard, the 
Board notes that, during the pendency of this appeal, 
regulatory changes amended the VA Schedule for Rating 
Disabilities, 38 C.F.R. § Part 4 (1999), including the rating 
criteria for evaluating a hearing loss disability.  This 
amendment was effective June 10, 1999.  See 64 Fed. Reg. 
25202 through 25210 (May 11, 1999).  In this respect, in 
Karnas v. Derwinski, the United States Court of Veterans 
Appeals (the Court) held that where the law or regulation 
changes after a claim has been filed, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant applies.  Karnas 
v. Derwinski, 1 Vet. App. 308, 313 (1991).  However, where 
compensation is awarded or increased "[p]ursuant to any Act 
or administrative issue, the effective date of such an award 
or increase . . . shall not be earlier than the effective 
date of the Act or administrative issue."  38 U.S.C.A. § 
5110(g) (West 1991).  As such, the Secretary is obligated to 
apply June 10, 1999 as the effective date for the revised 
criteria for evaluating a hearing impairment, and thus, is 
prevented from applying the liberalizing law rule stated in 
Karnas.  Thus, the revised rating schedule for hearing 
impairment cannot be applied to a claim for any date prior to 
June 10, 1999.  See 38 U.S.C.A. § 5110(g)(West 1991).

The Board notes that the new regulations were not in effect 
when the RO issued the April 1999 rating decision and the 
June 1999 Statement of the Case, as well as that the RO has 
not considered the new regulations.  In addition, the veteran 
has not been given notice of the new regulations.  However, 
the Board finds that it is not necessary to remand this claim 
to the RO for such development because the veteran is not 
prejudiced by the Board's consideration of the new 
regulations in the first instance.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The amended regulations did not result 
in any substantive changes relevant to this appeal.  
Essentially, the old and new regulations for evaluating a 
hearing loss disorder are identical.  See 64 Fed. Reg. 25202 
(May 11, 1999) (discussing the method of evaluating hearing 
loss based on the results of pure tone audiometry results and 
the results of a controlled speech discrimination test and 
indicating that there was no proposed change in this method 
of evaluation).  The Board observes further that the 
explanatory information accompanying the regulatory changes 
to the criteria for evaluating audiological disabilities 
specifically indicates that, except for certain "unusual 
patterns of hearing impairment," the regulatory changes do 
not constitute liberalizing provisions.  Id. at 25204.  In 
this case, neither rating criterion is more favorable to the 
veteran's claim because they are identical in this case.

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85.  Under 
these criteria, evaluations of hearing loss range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per 
second.  See 38 C.F.R. § 4.85(a) and (d) (1998), as amended 
by 64 Fed. Reg. 25202 through 25210 (May 11, 1999).

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
from level I for essentially normal acuity through level XI 
for profound deafness.  See 38 C.F.R. §§ 4.85-4.87, 
Diagnostic Code 6100, Table VI (1998); 38 C.F.R. § 4.85(b) 
and (e) (1998), as amended by 64 Fed. Reg. 25202 through 
25210 (May 11, 1999). See also Lendenmann v. Principi, supra.  
The amended regulations changed the title of Table VI from 
"Numeric Designations of Hearing Impairment" to "Numeric 
Designations of Hearing Impairment Based on Puretone 
Threshold Average and Speech Discrimination."  See 64 Fed. 
Reg. 25202 (May 11, 1999).  Moreover, Table VII was amended 
in that hearing loss is now rated under a single code, that 
of Diagnostic Code 6100, regardless of the percentage of 
disability.  See 64 Fed. Reg. 25204 (May 11, 1999).

Prior to June 1999, in situations where compensation has been 
granted only for hearing loss involving one ear, and the 
veteran does not have total deafness in both ears, the 
hearing acuity of the nonservice-connected ear was considered 
to be normal, or at level I.  See 38 C.F.R. §§ 3.383(a)(3), 
4.14 (1998).  In such situations, a maximum 10 percent 
evaluation was assignable where hearing in the compensable 
ear is at level X or XI.  See 38 C.F.R. §§ 4.85, 4.87, 
Diagnostic Code 6101 (1998).  In the recently revised 
regulations, 38 C.F.R. § 4.85(f) was added to clearly specify 
that a nonservice-connected ear will be assigned a Roman 
numeral designation of I, subject to the provisions of 38 
C.F.R. § 3.383. See 64 Fed. Reg. 25206 (May 11, 1999).

In addition, as noted above, the explanatory information 
accompanying the regulatory changes to the criteria for 
evaluating audiological disabilities specifically indicates 
that, except for certain "unusual patterns of hearing 
impairment," the regulatory changes do not constitute 
liberalizing provisions.  Id. at 25204. The "unusual patterns 
of hearing impairment" include cases where the pure tone 
thresholds at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more, or where 
the pure tone thresholds are 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz.  See 38 C.F.R. 
§ 4.86(a) and (b).  

In this case, in a May 1984 rating decision, the RO granted 
the veteran service connection and assigned a noncompensable 
evaluation for right ear hearing loss, under the then 
effective diagnostic Code 6297.  The veteran is presently 
seeking an increased (compensable) disability evaluation for 
his right ear hearing loss.

With respect to the relevant evidence, the evidence includes 
VA outpatient medical records dated in 1998 and 1999 
describing the treatment the veteran has received for various 
health problems but for his hearing disability.  

In addition, a March 1999 VA audiological examination report 
indicates that the veteran has bilateral mild to profound 
hearing loss in the low to high frequencies in his right ear, 
and mild to moderately severe loss in the high frequencies in 
his left ear.  It was recommended that he continue to use his 
present right ear hearing aid.  



Specifically, the audiological evaluation revealed the 
veteran's pure tone thresholds, in decibels, to be, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40dB.
45dB
55dB.
50dB.
50dB.
LEFT
10dB.
20dB.
15dB.
25dB.
40dB.

Speech audiometry revealed speech recognition ability of 96 
percent correct in the right ear and 94 percent correct in 
the left ear.

Inasmuch as service connection is in effect for only right 
ear hearing loss, and the evidence does not indicate that the 
veteran has total deafness in both ears, the left ear is 
taken to be normal for rating purposes, as per the old 
criteria for hearing disorder, which assigns a numeric 
designation of level I hearing for the non-service connected 
left ear.  See 38 C.F.R. § 4.87, Diagnostic Code 6101 (1998).  
As per the new criteria, the non-service connected left ear 
is also assigned a level I, subject to the provisions of 38 
C.F.R. § 3.383. See 64 Fed. Reg. 25206 (May 11, 1999).  Thus, 
for purposes of rating the veteran's service-connected right 
ear hearing loss, prior to and as of June 10, 1999 under both 
the old and new criteria, a numeric designation of level I 
hearing is assigned to the nonservice-connected left ear.  An 
application of the old and new criteria produce the same 
findings, which results in the assignment of a numeric 
designation of level I hearing for the right ear, translating 
to noncompensable (0 percent) schedular evaluation for the 
veteran's service-connected right ear hearing loss prior to 
and as of June 10, 1999.

After a review of the evidence, the Board finds that, the 
veteran has Level I hearing acuity in his left ear, and a 
Level I hearing acuity in his service connected right ear.  
These findings, in light of both the old and new criteria, 
warrant the assignment of a noncompensable evaluation prior 
to and as of June 10, 1999.  See 38 C.F.R. § 4.88-4.87, 
Diagnostic Code 6100 (1998); 38 C.F.R. §§ 4.1-4.14, 4.85, 
Diagnostic Code 6100 (1999); Karnas, supra.  As such, the 
Board finds that the preponderance of the evidence is against 
the claim for an increased evaluation for the veteran's 
service connected right ear hearing loss.  As the Board has 
determined that the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b) (West 1991); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1991).

Moreover, even if under the new criteria the VA audiologist 
had certified, pursuant to 38 C.F.R. § 4.85(c), that 
discrimination testing was not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, or other causes, and thus Table VIa was to be 
applied, and which uses only average puretone decibel loss, 
the average of 50 decibels in the right ear would result in 
only level III hearing loss.  This is still far short of the 
required level X or level XI necessary for a compensable 
rating.  Also, the veteran does not meet the criteria for the 
application of 38 C.F.R. § 4.86(a) or (b), as described 
above.  

The Board acknowledges the veteran's various statements in 
support of his claim, including his difficulty in 
understanding spoken speech and the frustration this causes.  
However, the Board notes that disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  See Lendenmann v. 
Principi, 3 Vet. App. at 349.  And, after a review of the 
evidence, the Board finds that such mechanical application 
establishes that the preponderance of the evidence is against 
an award of a compensable disability evaluation for the 
veteran's right ear hearing loss.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1998) have been also 
considered as required by the holding of the United States 
Court of Veterans Appeals in Schafrath v. Derwinski, 1 Vet. 
App. 589, 593 (1991), including the provisions of 38 C.F.R. § 
3.321(b)(1), which provides procedures for assignment of an 
extra-schedular evaluation.  However, in the instant case the 
Board finds that the veteran has not shown that his right ear 
hearing loss has actually caused him marked interference with 
employment, the need for frequent periods of hospitalization, 
or otherwise rendered impracticable the application of the 
regular schedular standards.  Specifically, it is noted that 
the veteran alleged that his right ear hearing loss is just 
one of his combinations of disabilities that prevent him from 
being employed and entitled him to Social Security disability 
benefits as well as nonservice-connected pension benefits.  
In the absence of evidence of such factors, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).


ORDER

A compensable disability evaluation for right ear hearing 
loss is denied.



		
	JOHN FUSSELL
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 

